Kirby, J., (after stating the facts). It is contended for reversal that the court erred in refusing to permit W. W. Greeson and other witnesses to answer whether they knew that appellees owned the two others lots north of and adjoining the two through which the right-of-way was sought to be condemned, in refusing to allow witnesses to answer the question as to what would be the damage to the lots, or the land taken for the street, considering that the strips remaining would adjoin several other lots, the property of appellees, and in refusing to allow them to answer the following question: “If the defendants would be benefited in view of their ownership of adjoining property for any other reason in a special way in which the public generally would not share by reason of the opening of the street as asked by the plaintiff, then, taking this benefit into consideration, what do you consider the difference in the market value after the street is opened, if any?” It is not shown what the answers of any of the witnesses to any of these questions would have been. The appellant nowhere stated what it expected to prove by either of them. Conceding without deciding that the questions were proper, and that the answers thereto would have been competent testimony, we are not able to say that any prejudicial error was committed in refusing to allow the witnesses to answer them since the record does not disclose what their answers would have been. Jones v. State, 101 Ark. 442; Meisenheimer v. State, 73 Ark. 409; Vaughan v. State, 58 Ark. 353. No exception was made to the instruction of the court, and it is not claimed that the verdict assessing damages is excessive. The testimony is amply sufficient to sustain the verdict, and the judgment is affirmed.